                  Case 19-10289-LSS           Doc 3881       Filed 07/29/21        Page 1 of 21




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al.,                1
                                                             : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                               Hearing Date: August 24, 2021 at 10:00 a.m. (ET)
                                                             : Obj. Deadline: August 17, 2021 at 4:00 p.m. (ET)
------------------------------------------------------------ x

        DEBTORS’ MOTION FOR ENTRY OF ORDER AUTHORIZING DEBTORS TO
         PURSUE AND EFFECTUATE PURCHASE OF PROPERTIES LOCATED IN
               LYNDONVILLE, VERMONT AND JOHNSON, VERMONT

           The debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned

   chapter 11 cases (the “Chapter 11 Cases”) hereby file this motion (the “Motion”) for entry of an

   order substantially in the form attached hereto as Exhibit A (the “Proposed Order”)

   (a) authorizing Debtor Imerys Talc Vermont, Inc. (“ITV”) to pursue the purchase of certain

   properties located in Lyndonville, Vermont (the “Lyndonville Property”) and Johnson, Vermont

   (the “Johnson Property” and, together with the Lyndonville Property, the “Properties”), in each

   case subject to an existing ground lease, together with the seller’s rights and interests as landlord

   pursuant to such lease (collectively, the “Acquisitions”), (b) authorizing the Debtors to make one

   or more refundable earnest deposits with respect to the Acquisitions on the terms and conditions

   set forth herein, (c) authorizing the Debtors to take other actions as they may deem necessary to

   effectuate the Acquisitions, and (d) granting related relief. In support of this Motion, the Debtors

   respectfully represent as follows:




   1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and Imerys Talc Canada
   Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.


   US-DOCS\124929238.12
               Case 19-10289-LSS         Doc 3881      Filed 07/29/21     Page 2 of 21




                                          JURISDICTION

        1.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b) and, under Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the Debtors

consent to the entry of a final order by the Court in connection with this Motion to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution. Venue of these Chapter

11 Cases and this Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.

        2.       The statutory and legal predicates for the relief requested herein are sections 105(a)

and 363 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”),

Rules 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Local Rule 9013-1.

                                          BACKGROUND

        A.       General Background

        3.       On February 13, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

in this Court commencing cases for relief under chapter 11 of the Bankruptcy Code. The Debtors

continue to manage and operate their businesses as debtors-in-possession pursuant to sections 1107

and 1108 of the Bankruptcy Code. On March 5, 2019, the Office of the United States Trustee for

the District of Delaware (the “U.S. Trustee”) appointed the Tort Claimants’ Committee (the

“TCC”) [Docket No. 132] in the Chapter 11 Cases. On June 3, 2019, the Court entered an order

[Docket No. 647] appointing the future claimants’ representative (the “FCR”) pursuant to sections

105(a), 524(g)(4)(B)(i) and 1109(b) of the Bankruptcy Code. As of the date hereof, no trustee or

                                                   2
US-DOCS\124929238.12
               Case 19-10289-LSS       Doc 3881      Filed 07/29/21     Page 3 of 21




examiner has been requested in the Chapter 11 Cases.           The Chapter 11 Cases are jointly

administered for procedural purposes only.

        4.       On February 29, 2019, Debtor Imerys Talc Canada Inc., as the “foreign

representative” acting on behalf of the Debtors’ estates, commenced an ancillary proceeding under

the Companies’ Creditors Arrangement Act (Canada), R.S.C. 1985, c. C-36, as amended, in the

Ontario Superior Court of Justice (Commercial List) and filed an application therein to recognize

the Chapter 11 Cases and the United States as the center of main interest.

        5.       On November 17, 2020, the Court entered an order [Docket No. 2539] (the “Sale

Order”), which, among other things, approved the consummation of the sale (the “Sale”) of

substantially all of the Debtors’ assets (the “Assets”) on terms and conditions set forth in an asset

purchase agreement with Magris Resources Canada Inc. (the “Buyer”), dated as of October 13,

2020 (as amended, the “Asset Purchase Agreement”).               Pursuant to the Asset Purchase

Agreement, the Debtors agreed to sell the Assets to the Buyer for a purchase price comprised of

$223 million in cash and the assumption of certain liabilities. On February 17, 2021, the closing

of the Sale occurred. (Danner Decl. ¶ 6.) The proceeds of the February 2021 consummation of

the Sale are currently maintained in savings accounts earning a negligible 0.1% return. (Id.)

        6.       On January 27, 2021, the Debtors filed their Ninth Amended Joint Chapter 11 Plan

of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code [Docket No. 2852] (as may be amended or modified, the “Plan”). The Plan

contemplates the establishment of a trust pursuant to sections 105(a) and 524(g) of the Bankruptcy

Code (the “Trust”) to which the Debtors’ Talc Personal Injury Claims (as defined in the Plan) will

be channeled upon the Effective Date (as defined in the Plan). As anticipated under the Plan, upon

the Effective Date, the Trust will take full ownership of the Reorganized North American Debtors



                                                 3
US-DOCS\124929238.12
               Case 19-10289-LSS         Doc 3881      Filed 07/29/21      Page 4 of 21




(as defined in the Plan), including any assets or businesses held by those entities on the Effective

Date. See Plan § 9.1.5.

        7.       On March 12, 2021, the Court entered an order authorizing the Debtors to employ

CohnReznick LLP (“CohnReznick”) to provide interim management services and designate Eric

Danner as Chief Restructuring Officer (“CRO”) of the Debtors, nunc pro tunc to January 28, 2021,

and as President and Treasurer of the Debtors effective as of February 17, 2021 [Docket No. 3087].

        8.       The factual background regarding the Debtors, including their business operations,

their capital and debt structures, and the events leading to the filing of these Chapter 11 Cases, is

set forth in detail in the Declaration of Alexandra Picard, Chief Financial Officer of the Debtors,

in Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 10] (the “First Day

Declaration”) as well as the Disclosure Statement for Ninth Amended Joint Chapter 11 Plan of

Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the

Bankruptcy Code [Docket No. 2853] (the “Disclosure Statement”).2

        9.       On May 14, 2021, the Debtors filed the Debtors’ Motion for Entry of Order (I)

Approving Notice Procedures, (II) Authorizing Acquisitions and (III) Granting Related Relief

[Docket No. 3561] (the “Notice Procedures Motion”) (cited herein as “Notice Pro. Mot. ___”),

seeking, among other things, (a) authority to purchase one or more businesses for an aggregate

purchase price not to exceed $12 million, (b) authority to make one or more refundable deposits

with respect to the potential acquisitions, and (c) approval of certain notice procedures related

thereto. On June 21, 2021, the Debtors filed the Notice of Revised Order (I) Approving Notice

Procedures, (II) Authorizing Acquisitions, and (III) Granting Related Relief [Docket No. 3726],



2
        The First Day Declaration and other relevant case information is available on (i) the Court’s
website, www.deb.uscourts.gov, and (ii) the website maintained by the Debtors’ claims and noticing agent,
Prime Clerk LLC, at https://cases.primeclerk.com/ImerysTalc/.

                                                   4
US-DOCS\124929238.12
               Case 19-10289-LSS        Doc 3881      Filed 07/29/21      Page 5 of 21




pursuant to which the Debtors amended certain of the notice procedures to address objections to

the Notice Procedures Motion. On June 22, 2021, the Court held a hearing with respect to the

Notice Procedures Motion (the “Notice Procedures Motion Hearing”), at the conclusion of

which the Court took the matter under submission.

        B.       The Proposed Acquisitions

        10.      The Debtors, together with their advisors, considered various options to maximize

the value generated from the proceeds of the Sale. As described in the Notice Procedures Motion,

the Debtors determined that utilizing a portion of the Sale proceeds to purchase one or more

operating businesses is the best path forward because they are likely to generate a reliable stream

of revenue in excess of what the Sale proceeds are currently generating. (Notice Pro. Mot. ¶¶ 9-

16.) The Debtors’ strategy has developed in light of experiences in the market and feedback the

Debtors received in connection with the Notice Procedures Motion and the objections thereto. In

light of these influences, the Debtors’ focus has turned to real property opportunities including a

triple-net lease (or similar) component. (Danner Decl. ¶ 7.)

        11.      Real property assets with a triple-net lease component are low-risk opportunities

that have an established revenue stream and are more likely to retain or increase in value over time.

(Id. ¶ 8.) In a typical triple-net lease arrangement the owner of the real property leases the property

to a lessee, which then operates a business on the premises and pays the owner-landlord rent. (Id.)

In addition to the obligation to pay rent, the tenant is customarily responsible for all expenses

associated with the property and the business, including real estate taxes, insurance, common

charges, maintenance of the premises, and any other costs, charges, or expenses relating to the

premises or operation of the business. (Id.)

        12.      Here, the Lyndonville Property is subject to an existing triple-net lease (as

described above) and the Johnson Property is subject to an existing absolute triple-net lease, which

                                                  5
US-DOCS\124929238.12
               Case 19-10289-LSS         Doc 3881      Filed 07/29/21   Page 6 of 21




provides that the Tenant (as defined below) is responsible for all the expenses covered by a typical

triple-net lease plus any capital costs associated with the underlying property and the

improvements thereon. (Id. ¶ 9.) In a typical triple net lease the landlord-owner would be

responsible for capital costs associated with maintenance of the building itself including, for

example, repairing or replacing the building’s roof. (Id.) In an absolute triple-net lease, however,

the tenant-operator would also be obligated to pay the costs associated with maintenance or

replacement of the building’s roof in addition to all of the obligations covered by a typical triple-

net lease. (Id.)

        13.        Following the filing of the Notice Procedures Motion, the Debtors have continued

to explore potential opportunities and have engaged with sellers and brokers regarding a number

of properties. (Id. ¶ 10.) In particular, since the Notice Procedures Motion Hearing, the Debtors

have reviewed 84 business acquisition opportunities, including 51 net lease opportunities. (Id.)

Based on an initial review, the Debtors contacted sellers and/or brokers to express initial

indications of interest with respect to 21 of these opportunities. (Id.) While the Debtors have

diligently pursued attractive opportunities as they have become available, their efforts have yet to

result in an executed purchase agreement. (Id.) As described in the Notice Procedures Motion,

due to the active market and the relatively simple nature of these types of transactions,

opportunities do not tend to remain on the market for an extended period of time. (Id.)

        14.        The Debtors’ experience since the Notice Procedures Motion Hearing, and

feedback from sellers and brokers, has reinforced the Debtors’ assessment that the inability to

make earnest money deposits and contingencies regarding court approval are significant

impediments to the Debtors’ ability to execute on attractive opportunities. (Id. ¶ 11.) Sellers

and/or brokers have indicated that uncertainty regarding ability to close and timing to close due to



                                                   6
US-DOCS\124929238.12
               Case 19-10289-LSS           Doc 3881     Filed 07/29/21      Page 7 of 21




the bankruptcy proceedings is a material consideration in assessing a potential offer from the

Debtors. (Id.) Under the circumstances, the ability to make deposits to demonstrate financial

wherewithal and move expeditiously towards documenting and closing a transaction once an

agreement on the critical business terms has been reached is crucial for the Debtors. (Id.)

        15.       Notwithstanding these challenges, the Debtors continue to believe that acquiring

one more operating businesses is in the best interest of the Debtors and their estates. The Debtors,

together with their advisors, have identified two promising opportunities that they are actively

pursuing. (Id. ¶ 12.) In consideration of the challenges described above, the Debtors seek authority

to pursue and effectuate the Acquisitions, including making deposits, executing asset purchase

agreements, and taking other steps necessary to close on the Acquisitions, on the terms and

conditions set forth herein.

        16.       On July 28, 2021, ITV submitted a non-binding letter of intent with respect to each

of the Lyndonville Property (the “Lyndonville LOI”) and the Johnson Property (the “Johnson

LOI”), extending an offer to purchase such properties on the terms outlined herein.3

        17.       Key information with respect to the Lyndonville Property is attached as Exhibit A

to the Danner Declaration. The key terms of the proposed acquisition of the Lyndonville Property

are as follows:

                          Purchase Price: The Debtors seek authority to purchase the Lyndonville
                           Property for a total unadjusted purchase price of not more than 5% in excess
                           of the listing price of $4,200,000.00.

                          Earnest Deposit: The Debtors will deposit $200,000.00 refundable earnest
                           money by wire transfer for Douglass Properties, LLC (the “Lyndonville
                           Seller”) to Debtors’ selected title company within 10 business days


3
         Copies of the Lyndonville LOI and the Johnson LOI will be made available to counsel to interested
parties pursuant to the terms of the Protective Order, provided such parties have executed the Protective
Order. The “Protective Order” is a reference to that certain protective order approved by the Court on
September 27, 2019 [Docket No. 1083].

                                                    7
US-DOCS\124929238.12
               Case 19-10289-LSS           Doc 3881     Filed 07/29/21     Page 8 of 21




                           following the execution of a purchase and sale agreement with the
                           Lyndonville Seller (the “Lyndonville Purchase Agreement”), subject to
                           Court approval. Earnest money shall be refundable until contingencies are
                           removed in writing at the end of the due diligence period, subject to Court
                           approval.

                          Purchased Property: The acquired assets would include that certain real
                           property located at 164 Broad Street, Lyndonville, Vermont 05851, and
                           certain fixtures and improvements located thereon. The subject property is
                           a plus size store consisting of 17,725 square feet and is situated on
                           approximately 1.90 acres.

                          Key Lease Terms: The Lyndonville Property is subject to an existing triple-
                           net ground lease (the “Lyndonville Lease Agreement”) with DG Retail,
                           LLC (the “Tenant”) with 9+ years remaining on the initial lease term and
                           2 options for the Tenant to extend for additional 5-year terms with rent
                           escalations (i.e., a potential total remaining term of 19+ years). Under the
                           terms of the Lyndonville Lease Agreement, Tenant is responsible for all
                           taxes, utilities, common area maintenance, and insurance, as well as certain
                           repairs and maintenance costs. The landlord is responsible for certain other
                           repair and maintenance costs, including costs associated with roof and
                           exterior, parking lot maintenance and landscaping beyond the
                           $495.00/month the Tenant is obligated to pay for such items, and snow
                           removal. Tenant pays rent monthly in the amount of $21,011.75 under the
                           current lease term, which is subject to a 10% rental increase each option
                           period.

                          Business: The Tenant operates a franchise of Dollar General Corporation
                           (“Dollar General”) on the premises.

                          Due Diligence: The due diligence shall commence upon the execution of a
                           mutually acceptable Lyndonville Purchase Agreement and shall expire 30
                           calendar days thereafter. During the due diligence period, ITV shall have
                           the right to terminate the Lyndonville Purchase Agreement for any reason
                           or no reason with no further obligation to the Lyndonville Seller. The
                           following items will be made available to ITV within 2 days following the
                           execution of the Lyndonville Purchase Agreement, provided that they are
                           in the possession of the Lyndonville Seller:

                              o Environmental Report
                              o Preliminary Title Report/Commitment and copies of all underlying title
                                  docs
                              o Alta Survey, including any applicable easements
                              o Lease Agreements, and all amendments, guarantees, estoppels
                              o Building Plans

                                                    8
US-DOCS\124929238.12
               Case 19-10289-LSS           Doc 3881      Filed 07/29/21    Page 9 of 21




                              o Building Guarantees and Contract Agreements (if any)
                              o Insurance Certificates and current Property Tax Bill
                              o Income/Expense Profit & Loss Report and Tenant Store Sales for Previous
                                  2 Years (if available)
                              o Other items as ITV may reasonably request, and the Lyndonville Seller
                                 can reasonably provide.
                          Corporate Guarantee: The Tenant’s obligations under the lease are
                           guaranteed by Dollar General.

                          Annual Net Operating Income: ITV, as landlord, would stand to generate
                           annual net operating income of approximately $252,141.00 under the
                           current lease term.

                          Capitalization Rate: 6.00%.

        18.      The Lyndonville Purchase Agreement is contingent on Bankruptcy Court approval

and successful completion of due diligence to ITV’s satisfaction. (Id. ¶ 15.)

        19.      Key information with respect to the Johnson Property is attached as Exhibit B to

the Danner Declaration. The key terms of the proposed acquisition of the Johnson Property are as

follows:

                          Purchase Price: The Debtors seek authority to purchase the Johnson
                           Property for a total unadjusted purchase price of not more than 5% in excess
                           of the listing price of $2,030,476.00.

                          Earnest Deposit: The Debtors will deposit $100,000.00 refundable earnest
                           money by wire transfer for Barry Sloane Trust (the “Johnson Seller”) to
                           Debtors’ selected title company within 10 business days following the
                           execution of a purchase and sale agreement with the Johnson Seller (the
                           “Johnson Purchase Agreement”), subject to Court approval. Earnest
                           money shall be refundable until contingencies are removed in writing at the
                           end of the due diligence period, subject to Court approval.

                          Purchased Property: The acquired assets would include that certain real
                           property located at 793 VT 15, Johnson, Vermont 05656, and certain
                           fixtures and improvements located thereon. The subject property is a store
                           consisting of 7,489 square feet and is situated on approximately 0.98 acres.

                          Key Lease Terms: The Johnson Property is subject to an existing absolute
                           triple-net ground lease with the Tenant (the “Johnson Lease Agreement”)
                           with 12 years remaining on the initial lease term and 4 options for the

                                                    9
US-DOCS\124929238.12
              Case 19-10289-LSS           Doc 3881        Filed 07/29/21    Page 10 of 21




                           Tenant to extend for additional 5-year terms (i.e., a potential total remaining
                           term of 32 years). Under the terms of the Johnson Lease Agreement, Tenant
                           is responsible for all costs associated with the property and the business,
                           including real estate taxes, insurance, maintenance of the premises and the
                           improvements thereon, and any other costs, charges, or expenses relating to
                           the premises or operation of the business. Tenant pays rent monthly in the
                           amount of $9,306.00 under the current lease term, which is subject to a 10%
                           rental increase each option period.

                          Business:   The Tenant operates a franchise of Dollar General on the
                           premises.

                          Due Diligence: The due diligence shall commence upon the execution of a
                           mutually acceptable Johnson Purchase Agreement and shall expire 30
                           calendar days thereafter. During the due diligence period, ITV shall have
                           the right to terminate the Johnson Purchase Agreement for any reason or no
                           reason with no further obligation to the Johnson Seller. The following items
                           will be made available to ITV within 2 days following the execution of the
                           Johnson Purchase Agreement, provided that they are in the possession of
                           the Johnson Seller:

                              o Environmental Report
                              o Preliminary Title Report/Commitment and copies of all underlying title
                                  docs
                              o Alta Survey, including any applicable easements
                              o Lease Agreements, and all amendments, guarantees, estoppels
                              o Building Plans
                              o Building Guarantees and Contract Agreements (if any)
                              o Insurance Certificates and current Property Tax Bill
                              o Income/Expense Profit & Loss Report and Tenant Store Sales for Previous
                                  2 Years (if available
                              o Other Items as ITV may reasonably request, and the Johnson Seller can
                                 reasonably provide.
                          Corporate Guarantee: The Tenant’s obligations under the lease are
                           guaranteed by Dollar General.

                          Annual Net Operating Income: ITV, as landlord, would stand to generate
                           annual net operating income of approximately $111,676.00 under the
                           current lease term.

                          Capitalization Rate: 5.50%.



                                                     10
US-DOCS\124929238.12
              Case 19-10289-LSS           Doc 3881       Filed 07/29/21   Page 11 of 21




        20.      The Johnson Purchase Agreement is contingent on Bankruptcy Court approval and

successful completion of due diligence to ITV’s satisfaction. (Id. ¶ 18.)

        21.      The Debtors are engaged in ongoing negotiations with respect to each Property and

intend to execute non-binding letters of intent in the coming days. (Id. ¶ 20.) If the opportunities

remain available and the Debtors determine in the exercise of their business judgment that it is in

the best interest of their estates to proceed with the proposed Acquisitions, the Debtors intend to

enter into purchase agreements with respect to each Property. (Id.) The Debtors will file with the

Court the Lyndonville Purchase Agreement and the Johnson Purchase Agreement, as applicable,

within one (1) business day after such documents are executed.

                                        RELIEF REQUESTED

        22.      By this Motion, the Debtors request entry of the Proposed Order:

                         i.   authorizing ITV to pursue and effectuate the purchase of the Properties
                              and any fixtures and improvements located thereon, and certain personal
                              property related thereto, pursuant to the Lyndonville Purchase
                              Agreement and the Johnson Purchase Agreement, subject to the existing
                              Lyndonville Lease Agreement and Johnson Lease Agreement,
                              respectively, which purchases shall include the sellers’ rights and
                              interests as landlord under such leases; provided that (x) the TCC and
                              the FCR consent to the final terms of each purchase, and (y) the final
                              purchase price of the Lyndonville Property shall not exceed 5% of the
                              offering price of $4,200,000.00 and the final purchase price of the
                              Johnson Property shall not exceed 5% of the offering price of
                              $2,030,476.00;

                        ii.   authorizing the Debtors to make one or more refundable deposits on
                              customary terms and conditions with respect to the potential
                              Acquisitions in the aggregate amount not to exceed $200,000.00 for the
                              Lyndonville Property and $100,000.00 for the Johnson Property;

                       iii.   authorizing the Debtors to take other actions as they may determine to
                              be necessary to effectuate the Acquisitions, including, subject to the
                              consent of the TCC and the FCR, performing under the Lyndonville
                              Purchase Agreement and the Johnson Purchase Agreement, as
                              applicable;

                       iv.    granting related relief.

                                                    11
US-DOCS\124929238.12
              Case 19-10289-LSS        Doc 3881       Filed 07/29/21    Page 12 of 21




        23.      In support of this Motion, the Debtors respectfully submit the Declaration of Eric

Danner in Support of Debtors’ Motion for Entry of Order Authorizing Debtors to Pursue and

Effectuate Purchase of Properties Located in Lyndonville, Vermont and Johnson, Vermont (the

“Danner Declaration”) (cited herein as “Danner Decl. ___.”), attached hereto as Exhibit B.

                                       BASIS FOR RELIEF

I.      APPROVAL OF THE ACQUISITIONS IS APPROPRIATE UNDER SECTION
        363 OF BANKRUPTCY CODE.

        24.      Section 363 of the Bankruptcy Code provides that “[t]he trustee, after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). The business judgment standard applies to a debtor’s use of assets

outside the ordinary course of business. See In re Montgomery Ward Holding Corp., 242 B.R. 147,

153 (D. Del. 1999) (“In determining whether to authorize the use, sale or lease of property of the

estate under [section 363(b)], courts require the debtor to show that a sound business purpose

justifies such actions.”); In re Elpida Memory, Inc., No. 12-10947 (CSS), 2012 WL 6090194, at

*5 (Bankr. D. Del. Nov. 20, 2012) (“The section 363(b) standard is well-settled. A debtor may

[use] assets outside the ordinary course of business when it has demonstrated that the [use] of such

assets represents the sound exercise of business judgment.”); In re ASARCO, L.L.C., 650 F.3d 593,

601 (5th Cir. 2011) (“Section 363(b) of the Bankruptcy Code addresses the debtor’s use of property

of the estate and incorporates a business judgment standard.”).

        25.      Under the business judgment standard, courts will typically defer to a debtor’s

judgment concerning the use of property when there is a legitimate business justification. See

Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (noting that courts “defer to the

trustee’s judgment so long as there is a legitimate business justification.”). Courts emphasize that

the business judgment rule is not an onerous standard and may be satisfied “as long as the proposed


                                                 12
US-DOCS\124929238.12
              Case 19-10289-LSS         Doc 3881       Filed 07/29/21    Page 13 of 21




action appears to enhance the debtor’s estate.” Crystalin, L.L.C. v. Selma Props,. Inc. (In re

Crystalin, L.L.C.), 293 B.R. 455, 463-64 (B.A.P. 8th Cir. 2003) (internal quotations and alterations

omitted); see also In re AbitibiBowater Inc., 418 B.R. 815, 831 (Bankr. D. Del. 2009) (the business

judgment standard is “not a difficult standard to satisfy”); In re Tower Air, Inc., 416 F.3d 229, 238

(3d Cir. 2005) (“Overcoming the presumptions of the business judgment rule on the merits is a

near-Herculean task.”).

        26.      The business judgment rule “reflects the reality that corporate decisions are better

left to those who are close to the facts and have the experience to weigh the significance of those

facts in an increasingly complex business environment.” Brown v. Ferro Corp., 763 F.2d 798,

800 n.2 (6th Cir. 1985) (internal citations and quotations omitted). Moreover, “[b]ankruptcy courts

should be no more willing to second guess competent, disinterested trustees and debtors-in-

possession than other courts are willing to second guess competent, disinterested directors”

because the “reorganization or liquidation of a distressed debtor requires as much, if not more,

creativity and risk-taking as the management of a healthy entity.” See In re Engman, 331 B.R.

277, 299 (Bankr. W.D. Mich. 2005); see also In re Food Barn Stores, Inc., 107 F.3d 558, 567 n.16

(8th Cir. 1997) (“Where the trustee’s request is not manifestly unreasonable or made in bad faith,

the court should normally grant approval ‘as long as the proposed action appears to enhance the

debtor’s estate.’” (citing Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th

Cir. 1985) (internal alterations omitted)). Based on this rationale, courts (both within and outside

of this district) have regularly authorized a debtor’s purchase of assets as a sound exercise of

business judgment under section 363 of the Bankruptcy Code.4



4
       See, e.g., In re iHeartMedia, Inc., No. 18-31274 (MI) (Bankr. S.D. Tex. Sept. 25, 2018) [Docket
No. 1510] (authorizing debtors’ $55 million purchase of a podcasting company); In re Cumulus Media, No.
17-13381 (SCC) (Bankr. S.D.N.Y. Apr. 10, 2018) [Docket No. 663] (authorizing debtors’ $18 million

                                                  13
US-DOCS\124929238.12
              Case 19-10289-LSS          Doc 3881        Filed 07/29/21     Page 14 of 21




        27.      Once a court determines that a valid business justification exists for a use of

property outside the ordinary course of business, courts must determine whether: (a) adequate and

reasonable notice was given to interested parties, (b) the purchase price is fair and reasonable, and

(c) the parties have acted in good faith. In re Elpida Memory, Inc., No. 12-10947 (CSS), 2012 WL

6090194, at *5 (Bankr. D. Del. Nov. 20, 2012); In re Exaeris Inc., 380 B.R. 741, 744 (Bankr. D.

Del. 2008). As described below, the proposed Acquisitions meet each of these requirements.

        A.       A Valid Business Justification Exists for the Proposed Acquisitions

        28.      The Debtors have a valid business justification for the proposed Acquisitions.

Following the Sale, the Debtors are no longer engaged in their historical talc operations and are

holding a significant amount of cash in bank accounts that earn de minimis returns. (Danner Decl.

¶ 6.) The confirmation hearing on the Plan is not scheduled to commence until November 2021.

Together with their advisors, the Debtors considered various options to maximize the value

generated from the Sale proceeds, including the purchase of operating businesses in various

industries, pending their ultimate emergence from the chapter 11 process. (Id. ¶ 7.) In the end,

the Debtors determined that acquiring one or more operating businesses is the best path forward




purchase of a radio station and related intellectual property rights); In re Longview Power, LLC, No. 13-
12211 (BLS) (Bankr. D. Del. Dec. 18, 2013) [Docket No. 662] (authorizing debtors’ $4.5 million purchase
of equity interests in other companies); In re AMR Corp., No. 11-15463 (SHL) (Bankr. S.D.N.Y. Aug. 28,
2012) [Docket No. 4207] (authorizing debtors’ purchase of aircraft); In re Allied Holdings, Inc., No. 05-
12515 (CRM) (Bankr. N.D. Ga. May 11, 2007) [Docket No. 3071] (authorizing debtor’s $15 million
financing and acquisition of approximately 150 tractor and trailer rigs and related equipment); In re W. R.
Grace & Co., No. 01-01139 (JKF) (Bankr. D. Del. May 16, 2006) [Docket No. 12438] (authorizing debtors’
$20 million acquisition of target business assets, including buildings, production machinery and equipment,
formulations, technology, customer lists, intellectual property, and goodwill); In re Solutia Inc., No. 03-
17949 (PCB) (Bankr. S.D.N.Y. Dec. 15, 2005) [Docket No. 2743] (authorizing debtor’s $19.6 million
acquisition of interest in Mexican production entity and related real property from debtor’s joint venture
partner); In re Tower Auto., Inc., No. 05-10578 (ALG) (Bankr. S.D.N.Y. Oct. 12, 2005) [Docket No. 802]
(authorizing debtor’s $10 million acquisition of manufacturing facility).

                                                    14
US-DOCS\124929238.12
              Case 19-10289-LSS           Doc 3881         Filed 07/29/21      Page 15 of 21




because they are likely to generate a reliable stream of revenue in excess of what the Sale proceeds

are currently generating during the Chapter 11 Cases.5 (Id.)

        29.      The Debtors expect the proposed Acquisitions to generate a reliable stream of

revenue and a favorable return on the purchase price. The Debtors have taken steps to limit costs

associated with the Acquisitions, including agreeing to a fixed fee arrangement with CohnReznick

for its efforts in pursuing such opportunities and engaging cost-effective legal counsel with respect

to the Acquisitions. (Danner Decl. ¶ 21.)

        30.      Additionally, the Acquisitions will not impose significant downside risk on the

Debtors or their estates. Triple-net lease opportunities are particularly low risk, as the tenant-

operator is obligated to pay operating costs of the business, pay maintenance and capital costs

associated with the property and the improvements thereon, and absorb any risk of loss from the

business. (Id. ¶ 8.) The Debtors’ potential loss is limited to lost rent payments under the

Lyndonville Lease Agreement and the Johnson Lease Agreement, as applicable, if the tenants are

unable to meet their obligations, and certain repairs and maintenance costs under the Lyndonville

Lease Agreement. Here, the risk of non-payment is particularly remote because Dollar General is




5
         The Debtors contend that section 345(b) of the Bankruptcy Code is inapplicable to the Acquisitions.
Section 345 is relevant only to situations where a debtor seeks to invest cash in bank accounts or other
securities such as stocks, bonds and mutual funds, not a debtor’s proposed purchase of assets under section
363(b). See 5 Collier Bankruptcy Practice Guide ¶ 86.06 (2021) (“The limitation of section 345(b) does
not act to prevent the trustee from utilizing the funds of the estate and investing those funds in the
maintenance, improvement, and operation of the debtor’s business.”). As Judge Fitzgerald recognized in
Flintkote, an overly literal reading of section 345 would require any non-ordinary course use of cash
pursuant to section 363 of the Bankruptcy Code to be subject to section 345(b), effectively writing section
363 out of the Bankruptcy Code. See Tr. of Proceedings Before the Honorable Judith K. Fitzgerald, In re
Flintkote Co., No. 04-11300 (Bankr. D. Del. July 21, 2008) at 34:7-19; see also Thorpe v. Borough of
Thorpe, 770 F.3d 255, 263 (3d Cir. 2014) (rejecting literal reading of statute where “the literal application
of a statute will produce a result demonstrably at odds with the intentions of its drafters” (internal citation
omitted)). Indeed, the Debtors have located no case in which a Court has determined that section 345 is
implicated by a request to use estate funds to acquire property or a business pursuant to section 363(b) of
the Bankruptcy Code.

                                                      15
US-DOCS\124929238.12
               Case 19-10289-LSS       Doc 3881        Filed 07/29/21    Page 16 of 21




an established national brand with a demonstrated track-record of positive results and each of the

Lyndonville Lease Agreement and Johnson Lease Agreement is backed by a corporate guarantee

from Dollar General. (Id. ¶¶ 16, 19.) Moreover, the Debtors’ risk is further mitigated by the fact

that the Properties are durable pieces of real property that are likely to retain value over time. (Id.

¶ ¶ 16, 19.)

        31.      The Debtors have determined, in the exercise of their sound business judgment, that

the proposed Acquisitions will generate superior value for the estates, which could help offset

some of the administrative expenses being incurred in the Chapter 11 Cases. The Acquisitions

could also provide a source of go-forward revenue for the Trust, which, upon the Effective Date

of the Plan, will take full ownership of the Reorganized North American Debtors, including any

assets or businesses held by those estates on the Effective Date.

        32.      The Debtors also have a separate justification for pursuing the Acquisitions: the

acquisition of one or more operating businesses could help address certain expressed objections to

the Plan, specifically whether the Debtors can satisfy the so-called “ongoing business” requirement

of section 524(g) of the Bankruptcy Code. The Debtors maintain that the Plan as currently filed

is confirmable and the Court need not consider whether the Plan satisfies section 524(g) (or any

other confirmation related provision) to determine whether the Debtors have a valid business

justification for the Acquisitions. Nevertheless, the potential of the Acquisitions to address

anticipated confirmation objections and advance the Plan toward confirmation was an appropriate

additional consideration of the Debtors in determining to pursue the Acquisitions. As fiduciaries

of the estates, the Debtors have been clear in their intent to confirm a plan that meets the

requirements of section 524(g) of the Bankruptcy Code. Indeed, the Plan proposed by the Plan

Proponents (as defined in the Plan), and the more than $500 million in cash from third-party



                                                  16
US-DOCS\124929238.12
              Case 19-10289-LSS          Doc 3881        Filed 07/29/21     Page 17 of 21




settlements that will be contributed to the Trust if the Plan is approved,6 are predicated on the

Debtors obtaining a section 524(g) channeling injunction, as well as “Protected Party” status for

certain of the settling parties. See Plan §§ 10.8-10.10.

        33.      Taking steps that could help clear the path to confirmation and maximize the value

of the estates is consistent with the Debtors’ duties owed to the estates and a valid exercise of the

Debtors’ business judgment.

        B.       Reasonable and Adequate Notice of the Proposed Acquisitions Will Be
                 Provided to Interested Parties

        34.      The Debtors will provide adequate and reasonable notice of the Motion. In

accordance with Bankruptcy Rule 2002, notice of the Motion will be provided to (i) the Office of

the United States Trustee, (ii) counsel to the TCC, (iii) counsel to the FCR, (iv) the Office of the

United States Attorney for the District of Delaware, (v) the Information Officer, (vi) each party

that has requested notice pursuant to Bankruptcy Rule 2002 and (vii) each of the parties that

objected to the Notice Procedures Motion (collectively, the “Notice Parties”). In addition, the

Debtors filed the Notice Procedures Motion on May 14, 2021, which provided notice to all

interested parties of the Debtors’ intention to pursue one or more acquisitions and was considered

at the Notice Procedures Motion Hearing on June 22, 2021.

        35.      As noted above, the Debtors are engaged in ongoing negotiations with the sellers

of the Properties having submitted non-binding letters of intent on July 28, 2021. The Debtors

intend to continue negotiations with respect to the letters of intent and, if the opportunities remain

available and the Debtors determine in their business judgment that it is in the best interest of their




6
         The Trust will also receive significant non-cash estate assets, such as insurance and indemnity
rights and the equity interests in the Reorganized North American Debtors. See Disclosure Statement §
2.2(e).

                                                    17
US-DOCS\124929238.12
              Case 19-10289-LSS         Doc 3881       Filed 07/29/21    Page 18 of 21




estates, will enter into purchase agreements and ultimately consummate either or both Acquisitions

in line with the letters of intent and subject to the purchase price caps set forth herein. The Debtors

will file the Lyndonville Purchase Agreement and Johnson Purchase Agreement signed by both

ITV and the respective sellers, which shall be subject to Court approval, with the Court within one

(1) business day after such documents are in substantially final form. Given the aforementioned

issues with respect to the timing of potential acquisition opportunities that the Debtors have

experienced over the course of the last five months, the Debtors did not believe it would be prudent

to wait until after a purchase agreement was negotiated to initiate the Court approval process for

the Acquisitions. The Debtors will file with the Court the Lyndonville Purchase Agreement and

Johnson Purchase Agreement in substantially final form no later than August 12, 2021.

        36.      The Debtors submit that, under the circumstances, all interested parties will receive

reasonable and adequate notice of the proposed Acquisitions.

        C.       The Purchase Price is Fair and Reasonable

        37.      The Debtors will receive fair and reasonable value in consideration for the proposed

purchase prices not to exceed 5% of the offering prices, which are $6,230,476.00 in the aggregate.

Based on the annual net operating income of the Properties, the Debtors expect a capitalization

rate with respect to the Lyndonville Property of 6.00% and a capitalization rate with respect to the

Johnson Property of 5.50%. The expected return on investment from the Properties is far in excess

of what the funds are currently garnering and is firmly within the expected range for triple-net

lease opportunities of this type. (Danner Decl. ¶ 7.) Moreover, the estates will benefit from any

appreciation in value of the Properties. Under the circumstances, the Debtors believe that the

proposed maximum purchase price for each Property is fair and reasonable.




                                                  18
US-DOCS\124929238.12
              Case 19-10289-LSS        Doc 3881       Filed 07/29/21     Page 19 of 21




        D.       The Acquisitions Are Proposed in Good Faith

        38.      Ongoing negotiations with the sellers have been, and will continue to be, in good

faith and at arms’ length. Neither potential seller is an insider or otherwise affiliated with the

Debtors. (Id. ¶ 22.) As discussed herein, the Debtors believe that the terms of the proposed

Acquisitions are fair and reasonable. Thus, the Debtors submit that the Acquisitions are proposed

in good faith.

                                          CONCLUSION

        39.      For the above reasons, the Debtors respectfully request that the Court enter the

Proposed Order.

                                             NOTICE

        40.      Notice of this Motion will be given to: (a) the U.S. Trustee; (b) the United States

District Attorney for the District of Delaware; (c) the Internal Revenue Service; (d) counsel to the

TCC; (e) counsel to the FCR; (f) those parties that have requested notice pursuant to Bankruptcy

Rule 2002 and (g) those parties that objected to the Notice Procedures Motion. The Debtors submit

that, under the circumstances, no other or further notice is required.

                                       NO PRIOR MOTION

        41.      The Debtors have not made any prior motion for the relief sought in this Motion to

this Court or any other.




                                                 19
US-DOCS\124929238.12
              Case 19-10289-LSS       Doc 3881         Filed 07/29/21   Page 20 of 21




        WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

granting the relief requested in this Motion and such other relief as may be just and proper.

 Dated: July 29, 2021                    Respectfully submitted,
        Wilmington, Delaware
                                         /s/ Amanda R. Steele

                                        RICHARDS, LAYTON & FINGER, P.A.

                                        Mark D. Collins (No. 2981)
                                        Michael J. Merchant (No. 3854)
                                        Amanda R. Steele (No. 5530)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, DE 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701
                                        E-mail: collins@rlf.com
                                                merchant@rlf.com
                                                steele@rlf.com

                                        - and -

                                        LATHAM & WATKINS LLP

                                        Jeffrey E. Bjork (admitted pro hac vice)
                                        Kimberly A. Posin (admitted pro hac vice)
                                        Helena G. Tseregounis (admitted pro hac vice)
                                        Shawn P. Hansen (admitted pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, California 90071-1560
                                        Telephone: (213) 485-1234
                                        Facsimile: (213) 891-8763
                                        E-mail: jeff.bjork@lw.com
                                                 kim.posin@lw.com
                                                 helena.tseregounis@lw.com
                                                 shawn.hansen@lw.com

                                        - and -




                                                  20
US-DOCS\124929238.12
              Case 19-10289-LSS   Doc 3881     Filed 07/29/21   Page 21 of 21




                                   Richard A. Levy (admitted pro hac vice)
                                   330 North Wabash Avenue, Suite 2800
                                   Chicago, Illinois 60611
                                   Telephone: (312) 876-7700
                                   Facsimile: (312) 993-9767
                                   E-mail: richard.levy@lw.com

                                   Counsel for Debtors and Debtors-in-Possession




                                          21
US-DOCS\124929238.12
